Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation Sheet
Item 12:

Applicant's arguments filed 4/29/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s argument regarding combination of Nagata and Taniyama references where the examiner explained that only the wafer chamber 3 of the Taniyma was applied to the Nagata, the examiner noted that the applicant argued that the Taniyama chamber 3 has to be used with the load port section that includes door section 24. However the Nagata also has a loaed port section 20 including a load port door 25, 24, that represents the open mechanism of the lid 13. Therefore when the Taaniyama chamber 3 is applied, the there is no need for the Taniyam door 24, and load port section, because Nagata already teaches the load port 20 and door 24-25 of the load port section. For that reason, the examiner stated that only the chamber 3 would be applied. 
The applicant argued that the Taniyama teaches in paragraphs 0037, 0038 and particularly 0041 teach the door section 24 that is used to close/seal the opening 23 in the entrance of the wafer. The examiner carefully red those paragraphs and 
The rest of the argument regarding fan 31, is moot because in combination applied references teach the door 24 that are closed and not sealed, and even if the door 24 are hermetically closed the door still would leak (see Nagata, par. 0006) , therefore fan 31 would exhaust the leakage of the door.
Therefore the Nagata is modified to add the transport chamber only. 
In response to the argument that the door is not spaced away from the evacuator, the examiner disagrees, because the door is not claimed. What is claimed is that the lid is spaced away from the evacuator, which combination of said reference teaches. Even if the closing mechanism is claimed, notice that the closing mechanism /door 24 of the Taniyama is closed and not seal and therefore there is a gap between the closing mechanism/door and the evacuator 3. Therefore this argument is moot.

Conclusion

 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA KOSANOVIC whose telephone number is (571)272-9059.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELENA KOSANOVIC/Primary Examiner, 
Art Unit 3762 
080921